Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 1 of 11
Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 1 of 11

 

 

 

 

 
 
  
   

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT || 5 ceuMENT
SOUTHERN DISTRICT OF NEW vors| ELECPRONICALLY FILED
xX | BIC we
DATE PILED:,

PLAINTIFF FUNDING HOLDING, —: HW
LLC d/b/a LAWCASH, ;

SOS I a ns Seater

Plaintiff, : Civil Action No. 7:20-cv-06804-VB
v.

ROBERT JOSEPH HOPKINS, pihtehbRpeetCONSENT JUDGMENT
LAWCASH 911, LAWSUIT CASH 3 AND PERMANENT INJUNCTION
TODAY, and FUNDING AMERICA, :
LLC :

Defendant. ;

X

 

WHEREAS, Plaintiff, Plaintiff Funding Holding, LLC d/b/a LawCash (“LawCash” or

“Plaintiff”) filed its complaint on August 25, 2020 (“Complaint”), alleging that Robert Joseph
Hopkins (“Hopkins”), Lawcash'911 (“911”), Lawsuit Cash Today (“LCT”) and Funding
America, LLC (“FALLC”) (collectively referred to as “Defendants;” each a “Defendant”),
through their adoption and use of the service mark LAW CASH 911, alone or together with one
or more of the associated marks and/or designations “Lawcash911,” “www.lawcash911.com,”
“twitter.com/LawCash91 1,” “lawcash911.blogspot.com,” “@lawcash911,”
“Jawcash91 1.com/blog,” “TawSuit Cash 911,” “Lawsuit Cash,” “Lawsuit Cash Advance,”
“Lawsuit Advance Funding, and/or “Taw Cash,” have infringed and are infringing LawCash’s
registered “LA WCASH” and “LAWCASH.COM” service marks, in violation of the Lanham
Act, 15 U.S.C. §§1051 et seq., and the statutes and common law of the State of New York;

WHEREAS, the parties have agreed to resolve Plaintiff's claims without the need for

litigation;

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 2 of 11
Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 2 of 14

WHEREAS, Defendants have agreed and consent to entry of this Consent Judgment
without trial or adjudication of any issue of fact or law and to waive any appeal of the Consent
Judgment if entered as submitted by the parties;

WHEREAS, the intention of Plaintiff in effecting this settlement is to remediate harms
allegedly resulting from the alleged infringing conduct of the Defendants and to protect the
consuming public from confusion resulting from such conduct; and

WHEREAS, Defendants acknowledge service of the Complaint against them, and
acknowledge, and have agreed to waive any challenges to such service, this Court’s subject
matter jurisdiction, and/or this Court’s personal jurisdiction over them;

NOW, THEREFORE, without trial or adjudication of issues of fact or law, and upon the
consent of the Defendants, and each Defendant, the Court finds that there is good and sufficient
cause to enter this Consent Judgement, and that it is therefore
ORDERED, ADJUDGED AND DECREED:

L FINDINGS OF FACTS AND LAW
A. THE PARTIES

1. LawCash is a limited liability company duly organized under the laws of the State
of Delaware having its principal place of business in Brooklyn, New York.

2. Defendant Hopkins is an individual with residence and/or business addresses in
Purchase, New York and/or Hollywood, Florida.

3. Defendants 911 and LCT are each a d/b/a of Defendant Hopkins.

4, Defendant FALLC is a limited liability company duly organized under the laws of

the State of Delaware having its principal place of business in Purchase, New York.

 

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 3 of 11

Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 3 of 11

5. Each of the Defendants has consented to the Court’s exercise of personal

jurisdiction in this case.

B. JURISDICTION AND VENUE

6. . The Court has federal question jurisdiction in this matter under the Lanham Act,
15 U.S.C. §1121 and under 28 U.S.C. §1338(a). The Court has pendent jurisdiction over
Plaintiff's claims arising under the laws of the State of New York, which claims flow from a
nucleus of operative facts common to all of Plaintiff's claims in the complaint. Venue is
appropriate in this District pursuant to 28 U.S.C. §1391(b) and (c).
Cc. PLAINTIFF’S SERVICE MARKS AND DEFENDANTS’ ACTION S

7, Plaintiff is the owner of the service marks LAWCASH and LAWCASH.COM
(collectively, the “LawCash Marks”), which LawCash Marks Plaintiff uses in connection with
the development, advertising, marketing, and sale of its litigation funding services (the
“LawCash Services”).

8. Plaintiff is the owner of U.S. Trademark Registration No. 4,579,404 for the
service mark LAWCASH in connection with “Financial services for lawsuit plaintiffs in the
litigation field, namely, litigation financing for lawsuit plaintiffs, plaintiff funding, lawsuit
settlement funding for plaintiffs, and pre-settlement lawsuit funding for lawsuit plaintiffs” in
International Class 36, and is the owner of U.S, Trademark Registration No. 2,721,861 for the
service mark LAWCASH.COM in connection with “Legal services; information services,
namely providing an on-line computer database in the field of legal information, namely
information concerning class, or other multi-plaintiff, legal actions; information services, namely

providing legal information on one or more legal proceedings involving class, or other multi-
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 4 of 11

Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 4of11 |

plaintiff, actions via a global computer network, in International Class 42 in International Class 3
(collectively, the “LawCash Registrations”).

9. The LawCash Registrations are valid and subsisting and have become |
incontestable within the meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065. |

10. Without Plaintiff's authorization, Defendants commenced to use the designations |
LAW CASH 911, Lawcash911, Lawsuit Cash, Lawsuit Cash Advance, Lawsuit Advance
Funding,Error! Hyperlink reference not valid. twitter,com/LawCash911,
lawcash911.blogspot.com, @lawcash911, lawcash? 1 1.com/blog, and/or LawSuit Cash 911 (the
“Defendants’ Marks”) in interstate commerce in connection with litigation funding services.

11. Plaintiffs use of its LawCash Marks predates Defendants’ use of the Defendants’
Marks, and the Defendants’ Marks are confusingly similar to Plaintiff's LawCash Marks.

12. Plaintiff and Defendants are engaged in the business of providing similar services
and products to the same classes of customers, through the same or similar channels of trade.

13. By reason of, and in order to remedy Defendants’ actions as found herein above,
the Court finds that Plaintiff is entitled to, and shall have the permanent injunctive relief set forth
below.

IL PERMANENT INJUNCTION AND AFFIRMATIVE OBLIGATIONS

14. The Defendants, whether individually and/or collectively, and each of their

 

agents, officers, directors, members, servants, employees, affiliates, successors and assigns (all
collectively, “Defendants”), and all others in active concert or participation with the Defendants
or any Defendant or Defendants are hereby permanently enjoined from directly or indirectly:

a, Using either LawCash Mark, any designation that is confusingly similar to

either LawCash Mark in sight, sound, or connotation, or any Defendants’ Mark as a trademark,
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 5 of 11

Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 5 of 11

service mark, tradename, domain name, ad word, meta data, embedded script, or otherwise in
connection with the marketing, advertising, offer for sale or sale of any legal services, including
without limitation lawsuit funding services, without the express written authorization of Plaintiff;
b. Using any form of the designation “laweash,” including without limitation
“law cash,” or “the law cash,” whether in connection with any prefix or suffix such as “911” or
otherwise, as a trademark, service mark, tradename, domain name, ad word, meta data,
embedded script, or otherwise in connection with the marketing, advertising, offer for sale or
sale of any legal services, including without limitation lawsuit funding services, without the
express written authorization of Plaintiff;
c. Using any composite designation consisting of the word “law” and the

word “cash” that appears or is used:

(i) without an intervening word between law and cash consisting of a
minimum of four (4) or more English letters (characters such as &, *, %,
or $ not being sufficient), and

(ii) without each such word appearing in the same font, size, color, and

stylization,

as a trademark, service mark, tradename, domain name, ad word, meta data, embedded script, or
otherwise in connection with the marketing, advertising, offer for sale or sale of any legal
services, including without limitation lawsuit funding services, without the express written

authorization of Plaintiff;

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 6 of 11
Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 6 of 11

d. Using any composite designation consisting of the first word “lawsuit”
and the second word “‘cash” that appears or is used:

(i) without a third word consisting of a minimum of three (3) English letters
(characters such as &, *, %, or $ not being sufficient), such as “today”
which is expressly permitted, that always appears directly after the second
word “cash” and without any intervening symbols, characters, icons, or
designs between such third word and the second word “cash,” and

(ii) | without each such word appearing in the same font, size, color, and

stylization,

as a trademark, service mark, tradename, domain name, ad word, meta data, embedded script, or
otherwise in connection with the marketing, advertising, offer for sale or sale of any legal
services, including without limitation lawsuit funding services, without the express written
authorization of Plaintiff;

e. Designations and uses thereof prohibited and enjoined in subparagraphs
(a) through (d) herein above may be referred to herein as “Prohibited Terms.”

f. Using any Prohibited Term in any advertisement of any type, including
search advertising, display advertising, retargeting, or any other form of digital advertising that
appears to any user of any computer or other device as the result of such user’s use of a
Prohibited Term as a search term on any search engine;

g. Representing by words or conduct that any Defendant’s services, or any
other goods or services marketed, advertised, offered or sold by Defendant Hopkins, or any

entity controlled by Defendant Hopkins or with which Defendant Hopkins is in any way

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 7 of 11
Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 7 of 11

associated, are authorized, sponsored, endorsed by, or otherwise related to or connected with the
Plaintiff;

h. Committing any act which, in and of itself, or from the manner or under
the circumstances in which it is done, amounts to trademark infringement, false designation of
origin, false description, or false representation of Plaintiff's services;

1. Taking any action which is likely to put others in a position to sell or palm
off the Defendants’ services as the services of Plaintiff, or to unfairly compete with Plaintiff, and

j. Otherwise unfairly competing with Plaintiff or infringing Plaintiff's rights.

15. Defendants, and all others in active concert or participation with the Defendants
or any Defendant or Defendants, in order to comply with this injunction, must additionally
complete the following affirmative obligations within no more than ten (10) business days from
the Effective Date of this Consent Judgment and Permanent Injunction:

a. Delete or rename Defendants’ “Google My Business” accounts to
permanently remove any and all use or mention of any Prohibited Term;

b. Delete or rename any other third-party website or social media profiles or
websites or pages (e.g., Facebook, Twitter, Instagram, Yelp, Youtube, etc...) which use any of
the Prohibited Terms;

c, Remove any and all Prohibited Terms from any social media or third-party
websites that Defendants, or any Defendant or Defendants collectively or individually, control
that contain or otherwise utilize active links to any website owned, operated, or controlled by any
Defendant or Defendants;

d. Remove any and all Prohibited Terms, both visible to users and non-

visible, on all websites controlled by any Defendant or Defendants, including without limitation,

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 8 of 11

Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 8 of 11

meta descriptions, front-end and back-end frameworks, databases, iframes, and embedded

JavaScript;
e. Cease all use of the domain names lawcash91 1.com and

www.lawcash911.com (“Domains”), including any 301 re-direction or any other DNS re-

 

direction to any other domains owned or controlled by any Defendant or Defendants now or in
the future, and including any other method of forwarding visitors who visit these Domains as a
workaround to this obligation including (i) use of any A Name, CNAME, TXT or MX records
under either Domain, and/or (ii) use of email blasts or email masking using either Domain; and

f. Destroy all copies of all printed literature or other materials which consist
of, display, contain or include any Prohibited Terms or otherwise are inconsistent with the terms
of this injunction.
VY. | RELEASES AND ADDITIONAL TERMS

16. Conditioned upon Defendants’ continued compliance with the terms of the

permanent injunction entered herein, Plaintiff shall and hereby does release and discharge each
of the Defendants, together with his or its parents, subsidiaries, affiliates, shareholders, officers,
directors, employees, attorneys, agents, customers, successors, and assigns from all actions,
causes of action, suits, claims, and demands whatsoever, in law or equity, which Plaintiff ever
had, now has or hereafter can, shall or may have against each such Defendant for, upon, or by
reason of any matter, cause or thing whatsoever arising from, or otherwise related to the matters
alleged in the Complaint, from the beginning of the world to the Effective Date of this Consent
Judgment and Permanent Injunction, with the exception of claims arising from compliance with
or breach of this Consent Judgment and Permanent Injunction.

17, Defendants, and each of them, shall and do hereby release and discharge Plaintiff,

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 9 of 11
Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 9 of 11

together with its parents, subsidiaries, affiliates, shareholders, officers, directors, employees,
attorneys, agents, customers, successors, and assigns from all actions, causes of action, suits,
claims, and demands whatsoever, in law or equity, which Defendants or any of them ever had,
now has or hereafter can, shall or may have against LawCash for, upon, or by reason of any
matter, cause or thing whatsoever arising from, or otherwise related to the matters alleged in the
Complaint, the filing of Complaint and LawCash’s prosecution of this lawsuit, from the
beginning of the world to the effective date of this Consent Judgment and Permanent Injunction.

18. The Court shall and hereby does retain jurisdiction over the parties and this action
for the purpose of enabling the parties to apply to the Court, at any time, for such further orders
and directions as may be necessary or appropriate for the interpretation, execution, modification,
and/or enforcement of this Consent Judgement and Permanent Injunction entered against
Defendants herein, and for the punishment of any violations thereof.

19. The Effective Date of this Consent Judgment and Permanent Injunction shall be
the date on which it has been entered by the Court.

20, The undersigned are authorized to execute this Consent Judgment and Permanent

Injunction and have read, understood, and hereby agree to all of the terms and conditions

 

 

 

 

contained herein.

AGREED TO: AGREED TO:

ROBERT JOSEPH HOPKINS LAWCASH 911

Date: _{ Verified by POFFtter Date: Verified by PDFFillor
Robert Hopkins By: Robert Hopkins
08/19/2021 RdbertJoseph Hopkins

 

 

Owner

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 10 of 11

Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 10 of 11

AGREED TO:

LAWSUIT CASH TODAY

Date:

By:

Verified by POFFiller

 

Robert Hopkins

 

 

Robert Joseph Hopkins
Owner

AGREED TO:

PLAINTIFF FUNDING HOLDING LLC

Date:

By:

 

 

Charles Platt
Chief Executive Officer

AGREED TO:

FUNDING AMERICA, LLC

Date:

By:

Verified by POFFiller

Robert <y Hopkins

 

 

RobereIdseph Hopkins
Managing Member

 

10

 
Case 7:20-cv-06804-VB Document 76 Filed 08/20/21 Page 11 of 11
Case 7:20-cv-06804-VB Document 75 Filed 08/19/21 Page 11 of 11

 

 

 

 

AGREED TO: AGREED TO:

LAWSUIT CASH TODAY FUNDING AMERICA, LLC

Date: a Date:

By: By: _— a
Robert Joseph Hopkins Robert Joseph: Hopkins
Owner Managing Member

AGREED TO:

PLAINTIFF FUNDING HOLDING LLC
Date: Hfcgecst le, bal

By: Led Z, Via
Charles Platt
Chief Executive Officer

 

SO ORDERED this 20th day of August , 2021

uel Vou

UNITED STATES DISTRICT JUDGE

The Oe an wnrbectiel fh clo
tru (Care.

 
